DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 15 have been amended prior to examination
Claims 16 – 18 have been newly introduced prior to examination

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “components for actuating the electric motor on the first and second printed circuit board parts are embodied redundantly.” Claim 12 depends from claims 9, 8, and 1 which previously recite first and second circuit boards. The terms “first and second printed circuit board parts” lacks antecedent basis. For the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0189439, (“Abe”).
Regarding Claim 1: Abe discloses an electrohydraulic motor vehicle control device (Figures 1 – 9), for a motor vehicle brake system ([Abstract], “a brake hydraulic pressure control device for a vehicle”), comprising: a hydraulic unit (Uh, 13, 14, 12, 11) with electrically activated valves (at least 32a, 33a, 42a, 43a) (Figure 3 and [0046], “the brake actuator 16 is capable of individually adjusting the hydraulic pressures in the respective wheel cylinders WC** by controlling the pressure increase valves 32a, 33a, 42a, 43a and the pressure reducing valves 32b, 33b, 42b, 43b”), an electronic control unit (Uc) which comprises a first printed circuit board (18b) with electric and/or electronic components for actuating the valves ([0062]), and an electric motor (34b) for driving an electrically controllable ([0068], “a three-phase synchronous brushless motor incorporating permanent magnets therein”), hydraulic pressure source (34a, 44a, 63) (At least [0026], [0032], and [0045]), wherein electric and/or electronic components for actuating the electric motor are arranged on a second printed circuit board (17, 17b, 17e) ([0074]) which is arranged separately from the electronic control unit (As shown in at least Figure 2A).  
Regarding Claim 2: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the electronic control unit and the electric motor are arranged on different side faces, facing opposite one another, of the hydraulic unit (As shown in at least Figure 2A; Each of the electronic control unit Uc and the motor 34b are shown arranged on opposite side faces of the hydraulic unit Uh), and the second printed circuit board is arranged in the region of the side face on which the electric motor is arranged (As shown in at least Figure 2A).  
Regarding Claim 3: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the second printed circuit board is arranged between the hydraulic unit and the electric motor (As shown in at least Figure 2A).
Regarding Claim 4: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the second printed circuit board has an opening through which part of the pressure source is led (As shown in at least the section view of Figure 2A and the plain view of Figure 2B; The second printed circuit board has an opening through which part of the pressure source 63 passes between the motor housing and the hydraulic unit housing).  
Regarding Claim 5: Abe discloses the motor vehicle control device as claimed in claim 4; Abe further discloses wherein a cylinder or a rotary-translatory gear mechanism of the pressure source is led through the opening in the second printed circuit board (As shown in at least Figure 2A; The rotary spindle 63 of the pressure 
Regarding Claim 7: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein contact is made with the terminals of the motor windings of the electric motor directly on the second printed circuit board (As shown in at least Figures 2A and 4; [0073] and [0080]; The coils 66 of the motor windings are shown directly connecting to the inverter circuit 17e of the second printed circuit board).  
Regarding Claim 13: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the supply of the second printed circuit board with electrical energy is embodied redundantly (As shown in at least Figure 4; The second printed circuit board is provided with at least two electrical supplies comprising first conductors 51b and 52b and second conductors 55b, 54b, 53b; As each of these two sets of conductors are shown arranged independently they are broadly interpreted as providing their respective electrical energy to the PCB in a redundant manner).  
Regarding Claim 14: Abe discloses the motor vehicle control device as claimed in claim 1; Abe further discloses wherein a brake-pedal-activated master brake cylinder (13) is arranged in the hydraulic unit 
Regarding Claim 18: Abe discloses the motor vehicle control device as claimed in claim 2; Abe further discloses wherein the second printed circuit board is arranged between the hydraulic unit and the electric motor (As shown in at least Figure 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2014/0216866, (“Feigel”).
Regarding Claim 6: Abe discloses the motor vehicle control device as claimed in claim 1;however, Abe does not explicitly discloses wherein the pressure source is embodied as a hydraulic cylinder-piston arrangement whose piston can be shifted by the electric motor by a rotary-translatory gear mechanism.  Abe discloses in the persribed embodiment that the pumps of the pressure source are gear pumps or vane pumps in at least [0032]. However, Abe discloses an alternative arrangement wherein the pressure source pumps are those of a piston pump variety ([0032]), yet Abe is further silent as to the specific variety of piston pump.
Feigel teaches a motor vehicle control device (At least Figure 1; [Abstract]) having an electric motor (7) a pressure source (6) wherein the pressure source is embodied as a hydraulic cylinder-piston arrangement (12) whose piston can be shifted by the electric motor by a rotary-translatory gear mechanism (9) ([0031], “a second hydraulic cylinder/piston arrangement 12, is arranged at least partially inside the housing 10, the piston of which cylinder/piston arrangement 12 is displaceable by an electric motor 7 by means of a rotational-translational gear mechanism 9 along the longitudinal axis 31 of the second cylinder/piston arrangement 12”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a rotary-translatory piston pump as disclosed by Feigel in the piston pump embodiment of Abe as such a rotary-translatory piston pump is a well-known form of a piston pump which is capable of providing a pressure source to the hydraulic cylinder-piston arrangement.

Claim 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2011/0193430, (“Takada”).
Regarding Claim 8: Abe discloses the motor vehicle control device as claimed in claim 1; however, Abe is silent as to the construction of the motor cover 61 such that it does not explicitly teach of disclose wherein the electric motor is encapsulated by injection molding.  
Takada teaches the assembly of an electric motor (1) (Figure 1) wherein the electric motor is encapsulated by injection molding 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the motor cover and motor assembly of Abe through injection molding as taught by Takada with the predicted results that such a form of construction will offer high quality maintained for a long period of time (Takada, [0036]).
Regarding Claim 9: Abe in view of Takada teaches the motor vehicle control device as claimed in claim 8; Takada further teaches wherein at least one electric or electronic component (4, 15) of the printed circuit board (14) is arranged in a pocket in the injection-molded encapsulation (As shown in at least Figure 1).  Once combined, it would have been obvious for the injection molded electric motor of Abe in view of Takada to include a pocket in which the electrical components of the second printed circuit board (as shown in at least Figure 2A of Abe) could be arranged, as taught by Takada, with the predicted results that the electrical components would be protected from damage as they continue to be housed within the motor housing.
Regarding Claim 11: Abe in view of Takada teaches the motor vehicle control device as claimed in claim 9; Abe further discloses wherein the second printed circuit board has an opening through which part of the pressure source is led (As shown in at least the section view of Figure 2A and the plain view of Figure 2B; The second printed circuit board has an opening through which part of the pressure source 63 passes between the motor housing and the hydraulic unit housing), and wherein the printed circuit board parts are embodied in such a way that they form the opening for leading through part of the pressure source (As shown in at least Figures 2A and 2B).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2012/0205967, (“Mahnkopf”).
Regarding Claim 15: Abe discloses the motor vehicle control device as claimed in claim 1; however, Abe is silent as to wherein a brake pedal sensation simulator is arranged at least partially in the hydraulic unit.  
Mahnkopf teaches a motor vehicle control device (Figure 1) similar in design and function to that of Abe, wherein the device further comprises a brake pedal sensation simulator arranged at least partially in the hydraulic unit ([0005], “the brake pedal is frequently connected to a pedal travel simulator for generating a pedal sensation for the driver, and the brake pedal is completely decoupled from the brake system and the build-up of pressure in the hydraulic brake system occurs purely through extraneous force, for example from an accumulator”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated a brake pedal sensation simulator as taught by Mahnkopf into the hydraulic unit of Abe with the predicted results that such a sensation simulator would allow for a more user friendly brake system control where pedal motion is decoupled from brake force (Mahnkopf, [0004] – [0006]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2011/0193430, (“Takada”), as evidenced by US 8,780,564, (“Yanai”).
Regarding Claim 16: Abe in view of Takada teaches the motor vehicle control device as claimed in claim 9; however, Abe is silent as to the specific electrical elements wherein the at least one electric or electronic component of the second printed circuit board is a capacitor or an inductor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a capacitor or an inductor onto the second printed circuit board of Abe as the presence of such electrical components are well known to be incorporated into circuit boards as evidenced by Yanai (Column 4, Line 33, “a rigid circuit board 3 carrying electronic parts 3a such as an electronic control unit (ECU), capacitors, resistors, diodes, and a choke coil, and solenoid coils 13a of the solenoid valves 13”).

Claims 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”).
Regarding Claim 10: Abe discloses the motor vehicle control device as claimed in claim 1; however, Abe is silent as to wherein the second printed circuit board is embodied in two parts with a first and a second printed circuit board part.  
Taha teaches the arrangement of redundant circuit boards ([0068]) where more than one circuit board is utilized to perform the function of a single circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a circuit board design where the circuit board of Abe is made into a first part and a second part, as taught by Taha, with the predicted results that such an arrangement will provide backup in a failover architecture (Taha, [0068]).
Regarding Claims 12 and 17: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 9 (Claim 12 is being intercepted as depending from claim 10 in view of the aforesaid U.S.C. 112(b) rejection); once combined, Abe in view of Tah further teaches wherein the electric and/or electronic components for actuating the electric motor on the first and second printed circuit board parts are embodied redundantly (Taha, [0068]).  Examiner notes that in view of the aforesaid U.S.C. 112(b) rejection, claims 12 and 17 appear to be duplicative claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0075156 – Brake control apparatus
US 2008/0036292 – Braking pressure control unit
US 2004/0075339 – Electronically regulated braking system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/BENJAMIN DOYLE/Examiner, Art Unit 3746